DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This office action is in response to the amendment filed on September 8, 2021. Claims 1-20 are pending. Claims 9-16 are withdrawn by Applicant’s election. Claims 1-8 and 17-20 are currently being examined.
With respect to the Double Patenting Rejection, Applicant stated that “Applicant will consider filing a Terminal Disclaimer when the claims are otherwise in condition for allowance” However, MPEP § 804 states that: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.” The claims are properly rejected under the grounds of nonstatutory double patenting.
With respect to the 103 rejections, Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive. Applicant states that “both independent claims 1 and 17 provide that the first terminal is one of an automated teller machine and a self-service checkout terminal and the second terminal is one of an 
The examiner respectfully disagrees and notes that Calman teaches that the first terminal is one of an automated teller machine and a self-service checkout terminal (FIG. 2:230 and “[0103] FIG. 2 also illustrates authorization/authentication server(s) 230…The authorization/authentication server 230 can include any server and/or apparatus described and/or contemplated herein. Additionally or alternatively, the server 230 can be configured to initiate, perform, complete, and/or facilitate any portion of any embodiment described and/or contemplated herein as being initiated, performed, completed, and/or facilitated by a server and/or apparatus….the server 230 includes…ATMs…and/or the like.” Also see ¶¶ 112 and 126 and FIG. 3:302,310 which reflects initiation by a first device [apparatus/computing device] and completed by a second device [apparatus/computing device]”) 
Calman also teaches that the second terminal is one of an automated teller machine, a self-service checkout terminal, and a teller-assisted terminal (FIG. 2:230 and “[0103] FIG. 2 also illustrates authorization/authentication server(s) 230…The authorization/authentication server 230 can include any server and/or apparatus described and/or contemplated herein. Additionally or alternatively, the server 230 can be configured to initiate, perform, complete, and/or facilitate any portion of any embodiment described and/or contemplated herein as being initiated, performed, 
	In addition, the examiner notes that the claim recitation of claims 1 and 17 “wherein the first terminal is one of an automated teller machine and a self-service checkout terminal and the second terminal is one of an automated teller machine, a self-service checkout terminal, and a teller-assisted terminal,” does not differentiate the claims over the prior art, because as for claim 1, the first terminal and the second terminal are not used to perform any actions of the claim, and as for claim 17, the first and second terminal are not components of the claimed system. Therefore, any device that the transaction data is received from and any device that the stored transaction data is transmitted to, will read on the first and second terminals of claims 1 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US Patent Application Publication 20150026057) in view of Huxham (US Patent Application Publication 20140188738).
As per claims 1 and 17, Calman teaches/suggests a method and respective system, the method comprising:
receiving transaction data via a network from a first terminal (FIG. 3:302 and ¶ 111), 
the transaction data including a customer identifier (¶ 65, transaction information identity of party or parties involved in the proposed transaction request, which necessarily includes identity of a customer, that is, a “customer identifier”), 
personal identifying data […] (¶ 102, e.g., authentication information associated with the requests, such as PINs), and
data defining at least one transaction activity input at the first terminal (¶ 65, transaction information);
storing the received transaction data (FIG. 3: 304 and ¶ 115, proposed transaction request stored. Also see ¶¶ 118-119, 121 and 130-131; FIG. 4 and ¶ 129, devices connected via network 210); 
transmitting the stored transaction data to a second terminal in response to a request received from the second terminal, the second terminal submitting at least a portion of the transaction data and additional data to a transaction authorization process to obtain approval or denial from the transaction authorization process for fulfillment of a transaction in accordance therewith by the second terminal (¶ 111, As represented by block 304, the proposed transaction is stored, such that a second mobile device and/or 
wherein the first terminal is one of an automated teller machine and a self-service checkout terminal (FIG. 2:230 and “[0103] FIG. 2 also illustrates authorization/authentication server(s) 230…The authorization/authentication server 230 can include any server and/or apparatus described and/or contemplated herein. Additionally or alternatively, the server 230 can be configured to initiate, perform, complete, and/or facilitate any portion of any embodiment described and/or contemplated herein as being initiated, performed, completed, and/or facilitated by a server and/or apparatus….the server 230 includes…ATMs…and/or the like.” Also see ¶¶ 112 and 126 and FIG. 3:302,310 which reflects initiation by a first device [apparatus/computing device] and completed by a second device [apparatus/computing device]”) and 
the second terminal is one of an automated teller machine, a self-service checkout terminal, and a teller-assisted terminal (FIG. 2:230 and “[0103] FIG. 2 also illustrates authorization/authentication server(s) 230…The authorization/authentication 
Calman further teaches/suggests the concept of encryption of communication connections (¶¶ 54 – “minimum level of wireless network encryption” and 70 – “a minimum of Wi-Fi Protected Access (WPA) level of encryption may be used for completing a transaction request”) 
Calman further teaches that transaction information include “the identity of party(ies) involved in the transaction request” (¶ 65).
Calman does not teach/suggest 
that the personal identifying data is “encrypted with an encryption key of the first terminal,	
that the transaction information party identifiers include “a terminal identifier of the first terminal, 
However, Huxham, in an analogous art of mobile banking system (Abstract), teaches/suggests the concept(s) of
that the personal identifying data is “encrypted with an encryption key of the first terminal” (encrypting a PIN and communicating the PIN in encrypted form, see ¶ 67) 
that the transaction information party identifiers include “a terminal identifier of the first terminal” (including device identifiers in a transaction request message, see ¶ 31)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the personal identifying data is "encrypted with an encryption key of the first terminal" and that the transaction information party identifiers include "a terminal identifier of the first terminal", as taught/suggested by Huxham, to modify the method/system of Calman, because this would lead to the predictable results of a more secure method/system addressing data security vulnerabilities such as avoiding sending PIN in plaintext form and further identifying hardware involved in the transaction. See Huxham ¶¶ 4-7.
Further concerning the claim language of claims 1 and 17, the following limitation are in intended use format, which does not move to distinguish over the prior art (e.g., see In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)):
to obtain approval or denial from the transaction authorization process for fulfillment of a transaction in accordance therewith by the second terminal, 
Further concerning the claim language of claims 1 and 17 recite “data defining at least one transaction activity input at the first terminal”. The specification describes that “the staged transaction includes the PIN data and an identifier of the terminal (i.e., first tier device) on which the transaction was input” (¶ 17). For 
As per claims 2 and 18, Calman, as modified, teaches/suggests the method of claim 1 and the system of claim 17, wherein the data defining the at least one transaction activity includes, for each transaction activity, a transaction type and a transaction amount (Calman ¶ 65 – “the description of the proposed transaction request (which, itself, can include any transaction information, e.g., the description may describe the transaction status, the transaction amount, the transaction type, etc.)”). 
As per claims 3 and 19, Calman, as modified, teaches/suggests the method of claim 1 and the system of claim 17, wherein the received transaction data is a transaction authorization request (e.g., Calman, ¶¶ 65 and 111).
As per claims 4 and 20, Calman, as modified, teaches/suggests the method of claim 1 and the system of claim 17.
Calman, as modified, does not teach/suggest 
wherein the portion of the transaction data transmitted to the transaction authorization process includes the encrypted personal identifying data and the terminal identifier of the first terminal identifying the first terminal to the authorization process to select an appropriate decryption key to decrypt the encrypted personal identifying data. 
However, Huxhman, mentioned above, further teaches/suggests the concept(s) of:
wherein the portion of the transaction data transmitted to the transaction authorization process includes the encrypted personal identifying data and the terminal identifier of the first terminal identifying the first terminal to the authorization process to 
However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein the portion of the transaction data transmitted to the transaction authorization process includes the encrypted personal identifying data and the terminal identifier of the first terminal identifying the first terminal to the authorization process to select an appropriate decryption key to decrypt the encrypted personal identifying data”, as taught/suggested by Huxham, to further modify the method/system of Calman, because this would lead to the predictable results of a secure method/system that allows for verifications of personal information, e.g., PINs.
Further concerning the claim language of claims 4 and 20, the following limitation are in intended use format, which does not move to distinguish over the prior art (e.g., see In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)):
to select an appropriate decryption key to decrypt the encrypted personal identifying data (claim 4).
to decrypt the encrypted personal identifying data (claim 20).
As per claim 5, Calman, as modified, teaches/suggests the method of claim 1, wherein the personal identifying data is a Personal Identification Number (PIN) (Calman ¶ 102). 
As per claim 6, Calman, as modified, teaches/suggests the method of claim 1.
Calman, as modified, does not teach/suggest 

However, Huxham, mentioned above, further teaches/suggests the concept(s) of:
wherein the additional data submitted by the second terminal to the transaction authorization process incudes a terminal identifier of the second terminal” (the transaction information include “the identity of party(ies) involved in the transaction request, ¶ 65)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein the additional data submitted by the second terminal to the transaction authorization process incudes a terminal identifier of the second terminal”, as taught/suggested by Huxham,  to further modify the method of Calman, as modified, because this would lead to the predictable results of a more secure method/system that can identify parties involved in a transaction.
As per claim 7, Calman, as modified, teaches/suggests the method of claim 1, wherein the customer identifier is at least one data item associated with an account holder of an account against which the transaction is to be performed (Calman ¶¶ 65 and 102). 
As per claim 8, Calman, as modified, teaches/suggests the method of claim 7, wherein the data item of the customer identifier is one of data read from a card by a card reading device of the first terminal and a data item received wirelessly by a wireless communication device of the first terminal (Calman ¶ 94, the mobile device communication interface could be NFC interface, necessarily including submitting Calman ¶¶ 95-97 and Huxham ¶¶ 37 and 40, among other paragraphs).

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 9141956 (referred to as Patented) in view of at least Calman (US Patent Application Publication 20150026057) and Huxham (US Patent Application Publication 20140188738).

Patented teaches/suggests:
1. A method comprising:
receiving transaction data via a network from a first terminal […] (Patented claim 1, database stores transaction data of transaction initiated by a first computer; initiated by first computer, so necessarily data is received from the first computer);	
Patented claim 1, database stores transaction data of transaction initiated by a first computer);
	transmitting the stored transaction data to a second terminal in response to a request received from the second terminal, the second terminal submitting at least a portion of the transaction data and additional data to a transaction authorization process to obtain approval or denial from the transaction authorization process for fulfillment of a transaction in accordance therewith by the second terminal (Patented claim 1, completed of transaction allowed by second computer); and 
wherein the first terminal is one of an automated teller machine and a self-service checkout terminal and the second terminal is one of an automated teller machine, a self- service checkout terminal, and a teller-assisted terminal (Patented claim 1 – “first computer” and “second terminal”, and in light of the specification, the first computer (a first terminal) and the second terminal are self-service terminals, since the patented case is directed to the self-service terminal technology, such as ATMs. Alternatively, assuming arguendo that Patented claim 1 doesn’t teach “wherein the first terminal is one of an automated teller machine and a self-service checkout terminal and the second terminal is one of an automated teller machine, a self- service Calman (as mapped in the 103 rejection section), as this would lead to the expected result of applying the method of the patented claim to well-known types of self-service terminal computers, such as ATMs). 
Patented doesn’t teach/suggest “the transaction data including a customer identifier, personal identifying data encrypted with an encryption key of the first terminal, a terminal identifier of the first terminal, and data defining at least one transaction activity input at the first terminal”. 
However, these limitations are taught/suggested by Calman in view of Huxham, as mapped above in the 103 rejection. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “the transaction data including a customer identifier, personal identifying data encrypted with an encryption key of the first terminal, a terminal identifier of the first terminal, and data defining at least one transaction activity input at the first terminal”, as taught/suggested by Calman in view of Huxham, to modify the method of Patent, to include “the transaction data including a customer identifier, personal identifying data encrypted with an encryption key of the first terminal, a terminal identifier of the first terminal, and data defining at least one transaction activity input at the first terminal”, because this would lead to the predictable results of a more versatile method that applies the known concepts of completing transactions from a second device while using various types of transaction information.

Claim 17 has similar limitations to claim 1 above and is rejected similarly to claim 1.

Claims 2-8 and 18-20 are obvious over Patent in view of the references and rationales used above in the 103 rejection section.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                   
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685